

Amendment No. 4 to
Credit and Security Agreement
This Amendment No. 4 to Credit and Security Agreement (this “Amendment”), dated
as of January 5, 2015, is made by and among Mohawk Factoring, LLC, a Delaware
limited liability company (the “Borrower”), Mohawk Servicing, LLC, a Delaware
limited liability company (the “Servicer”) the Lenders party hereto, the
Liquidity Banks party hereto, the Co-Agents party hereto and SunTrust Bank, a
Georgia banking corporation, as administrative agent (in such capacity, the
“Administrative Agent”).
WITNESSETH:
Whereas, the Borrower, the Servicer, the Lenders, the Liquidity Banks, the
Co-Agents and the Administrative Agent previously entered into that certain
Credit and Security Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit and Security Agreement”), dated as of
December 19, 2012; and
Whereas, the Borrower and the Servicer have requested that the Administrative
Agent, the Lenders, the Liquidity Banks and the Co-Agents amend the Monthly
Reporting Date and the Settlement Date, and the Administrative Agent, the
Lenders, the Liquidity Banks and the Co-Agents are willing to do so under the
terms of this Amendment;
Now, Therefore, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Credit and Security Agreement.
Section 2.    Amendment to the Credit and Security Agreement.
Section 2.1.    The defined term “Monthly Reporting Date” appearing in Exhibit I
of the Credit and Security Agreement is hereby amended and restated in its
entirety to read as follows:
“Monthly Reporting Date” means the Business Day set forth on Schedule D hereto.
Section 2.2.    The defined term “Settlement Date” appearing in Exhibit I of the
Credit and Security Agreement is hereby amended and restated in its entirety to
read as follows:
“Settlement Date” means the 27th day of each calendar month, or if such day is
not a Business Day, the next Business Day occurring thereafter.
Section 2.3.    The Credit and Security Agreement is hereby amended by inserting
a new Schedule D which shall read as set forth on Schedule D attached hereto.







4103990

--------------------------------------------------------------------------------



Section 3.    Representations of the Borrower. The Borrower hereby represents
and warrants to the parties hereto that as of the date hereof each of the
representations and warranties contained in the Credit and Security Agreement is
true and correct as of the date hereof and after giving effect to this Amendment
(except to the extent that such representations and warranties expressly refer
to an earlier date, in which case they are true and correct as of such earlier
date); provided, that with respect to those contained in Section 5.1(a), (e),
(f), (l), (u) and (w) of the Credit and Security Agreement, the determination of
whether any Material Adverse Effect has occurred as set forth therein shall be
made solely by the Borrower, in its reasonable, good faith judgment.
Section 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:
(a)    Administrative Agent shall have received a fully executed counterpart of
this Amendment;
(b)    Administrative Agent shall have received an executed copy of the
Amendment to the Wells Fargo Bank, National Association Deposit Account Control
Agreement;
(c)    each representation and warranty of the Borrower contained herein shall
be true and correct; and
(d)    no Amortization Event shall have occurred and be continuing.
Section 5.    Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the Credit and Security Agreement
as of the date hereof. Except as amended by this Amendment, the Credit and
Security Agreement remains unchanged and in full force and effect. This
Amendment is a Transaction Document.
Section 6.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
Section 7.    Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.
Section 8.    Successors and Assigns. The terms of this Amendment shall be
binding upon, and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
Section 9.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



2



--------------------------------------------------------------------------------



Section 10.    Governing Law and Jurisdiction. The provisions of the Credit and
Security Agreement with respect to governing law and consent to jurisdiction are
incorporated in this Amendment by reference as if such provisions were set forth
herein.
[Signatures appear on following page.]





























































































3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.
Mohawk Factoring, LLC, as Borrower
By:
/s/ John J Koach

Name:    John J Koach
Title:    Secretary
Mohawk Servicing, LLC, as Servicer
By:
/s/ Shailesh Bettadapur

Name:    Shailesh Bettadapur
Title:    Vice President-Treasurer
SunTrust Bank, as a Non-Conduit Lender
By:
/s/ David Hufnagel

Name:    David Hufnagel
Title:    Vice President
SunTrust Bank, as Co-Agent and Administrative Agent
By:
/s/ David Hufnagel

Name:    David Hufnagel
Title:    Vice President


Victory Receivables Corporation
By:
/s/ David V. DeAngelis

Name:    David V. DeAngelis
Title:    Vice President





4



--------------------------------------------------------------------------------



The Bank of Tokyo‑Mitsubishi UFJ, Ltd., New York Branch, as Co‑Agent
By:
/s/ Van Dusenbury

Name:    Van Dusenbury
Title:    Managing Director
The Bank of Tokyo‑Mitsubishi UFJ, Ltd., New York Branch, as Victory Liquidity
Bank
By:
/s/ Maria Iarriccio

Name:    Maria Iarriccio
Title:    Director


Working Capital Management Co., L.P., as Conduit
By:
/s/ Takashi Watanabe

Name:    Takashi Watanabe
Title:    Attorney-in-Fact


Mizuho Bank, Ltd., as WCM Liquidity Bank and as Co-Agent
By:
/s/ Donna DeMagistris

Name:    Donna DeMagistris
Title:    Authorized Signatory


PNC Bank, National Association, as a Non- Conduit Lender and as Co‑Agent




By:
/s/ Mark Falcione

Name:    Mark Falcione
Title:    Executive Vice President


Address: PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2724

5



--------------------------------------------------------------------------------



Attention: Stephen Ritchey
Telephone: (412) 768-5318
Fax: (412) 705-1225
Email: stephen.ritchey@pnc.com


With a copy to:


PNC Bank, National Association
1600 Market Street
21st Floor
Philadelphia, PA 19103
Attention: Eric Bruno, Managing Director
Telephone: (215) 585-3907
Fax: (215) 585-7374
Email: eric.bruno@pnc.com




Wells Fargo Bank, National Association, as a Non-Conduit Lender and as Co‑Agent


By:
/s/ Eero Maki

Name:    Eero Maki
Title:    SVP


Address: Wells Fargo Bank, National Association
1100 Abernathy Road
Suite 1500
Atlanta, GA 30328
Attention: Eero Maki
Telephone: (770) 508-2167
Fax: (866) 972-3558









6



--------------------------------------------------------------------------------




PERFORMANCE GUARANTOR’S ACKNOWLEDGMENT AND CONSENT
The undersigned, Mohawk Industries, Inc., has heretofore executed and delivered
the Performance Undertaking dated as of December 19, 2012 (the “Performance
Undertaking”) and hereby consents to the Amendment No. 4 to the Credit and
Security Agreement as set forth above and confirms that the Performance
Undertaking and all of the undersigned’s obligations thereunder remain in full
force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to the Credit and Security Agreement shall
not be required as a result of this consent having been obtained, except to the
extent, if any, required by the Performance Undertaking referred to above.
MOHAWK INDUSTRIES, INC.
By: /s/ Shailesh Bettadapur
Name:
Shailesh Bettadapur

Title:
Vice President-Treasurer







--------------------------------------------------------------------------------




SCHEDULE D


MONTHLY REPORTING DATES


Fiscal Month End
Monthly Reporting Date
December 2014
January 20, 2015
January 2015
February 24, 2015
February 2015
March 24, 2015
March 2015
April 21, 2015
April 2015
May 27, 2015
May 2015
June 23, 2015
June 2015
July 21, 2015
July 2015
August 25, 2015
August 2015
September 22, 2015
September 2015
October 20, 2015
October 2015
November 24, 2015
November 2015
December 22, 2015
December 2015
January 19, 2016





